DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.
 
Amendment
The Response, filed on February 17, 2021, has been received and made of record. In response to the Final Office Action dated November 11, 2021, claims 1, 11 and 20 have been amended, claim 21 has been cancelled, and claim 22 has been newly added.

Response to Arguments
Regarding the objection to the drawings, Applicant has amended the claim language to remove the non-illustrated features previously specified in the claims.  Therefore the outstanding objection to the drawings is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection of claims 1-21, Applicant has cancelled the previously recited material that failed to comply with the written description requirement.  Therefore, the outstanding 35 U.S.C. 112(a) rejection of claims 1-21 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1, 3-11 and 13-21, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 2 and 12, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0217884 to Samadani et al. (hereinafter “Samadani”) in view of U.S. Patent Publication No. 2014/0125822 to Mullins et al. (hereinafter “Mullins”).
Regarding claim 1, Samadani teaches a method comprising receiving, from a media capture device, a plurality of media assets captured by the media capture device during a time period (e.g., [0033], [0057-58], PEM data from a PEM multimedia recorder; figs. 1-3), receiving a plurality of timestamps, each timestamp associated with 
Nevertheless, certifying the security of data by use of a hash algorithm is a well-known and established practice in the digital arts.  Mullins teaches receiving user input that includes one or more annotations associated with the plurality of media assets (e.g., [0048], user-generated annotation information) and certifying each of the media assets, including by hashing data that includes at least a portion of the one or more annotations (e.g., [0060]; [0032-33]; [0048], images include ancillary data such as date, time, location, settings, format, user-generated image annotation information).  It would A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Samadani and Mullins teach all of the limitations of claim 1 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching the method further comprising verifying that the plurality of media assets are unaltered since capture (‘884 – [0063], [0064], [0101-102]), based on one or more digital signatures that are encrypted using one or more private keys (‘822 – [0032-33]), wherein verifying that the plurality of media assets are unaltered since capture includes decrypting the one or more digital signatures using one or more public keys corresponding to the one or more private keys (‘822 – [0032-33]).  
Regarding claim 3, Samadani and Mullins teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching the method further comprising verifying that the plurality of timestamps and the plurality of locations are unaltered since capture based on one or more certification datasets (‘884 – [0063], [0064], [0101-102]).
Regarding claim 4, Samadani and Mullins teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the plurality of media assets include an image, wherein the media capture device includes a camera that captures the image (‘884 – e.g., figs. 1 and 2; [0001], incorporated by reference U.S. Application No. 10/427,614; [0011], [0033-35], [0059]).
Regarding claim 5, Samadani and Mullins teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the plurality of media assets include a video, wherein the media capture device includes a camera that captures the video (‘884 – e.g., figs. 1 and 2; [0001], incorporated by reference U.S. Application No. 10/427,614; [0011], [0033-35], [0059]).
Regarding claim 6, Samadani and Mullins teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the plurality of media assets include an audio recording, wherein the media capture device includes a microphone that captures the audio recording (‘884 – e.g., figs. 1 and 2; [0001], incorporated by reference U.S. Application No. 10/427,614; [0011], [0033-35]).
Regarding claim 7, Samadani and Mullins teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein an altitude of the media capture device is included as part of at least one location of the plurality of locations, and wherein the path includes a representation of the altitude (‘884 – e.g., [0018], [0038], [0058], fig. 4B, data includes altitude/elevation; the Examiner notes that the recited path is currently not required to be embodied in any particular form).
Regarding claim 8, Samadani and Mullins teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein a direction that the media capture device is facing is included as part of at least one location of the plurality of locations, and wherein the path includes a representation of the direction (‘884 – e.g., fig. 5A; [0058], [0095], data includes direction; the Examiner notes that the recited path is currently not required to be embodied in any particular form).
 Regarding claim 9, Samadani and Mullins teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching the method further comprising generating a report aligning the plurality of media assets along the path (‘884 – e.g., fig. 2), the report also including information describing one or more objects depicted in at least a subset of the plurality of media assets (‘884 – e.g., fig. 2, “Best Pictures of Bolden Gate”; [00], [0045]), wherein rendering the interface for display on a screen includes rendering the report for display on the screen (‘884 – e.g., fig. 2; [0032], [0035-39], [0093-95]). 
Regarding claim 10, Samadani and Mullins teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the plurality of locations include one or more locations associated with a time between capture of two of the plurality of media assets by the media capture device (‘884 – figs. 1 and 2; [0035], [0037], [0057-60], [0092-95], [0142]). 
Regarding claim 11, Samadani teaches a system comprising a media capture device that captures a plurality of media assets during a time period (e.g., [0033], [0057-58], PEM data from a PEM multimedia recorder; [0147]), a memory storing instructions 
Nevertheless, certifying the security of data by use of a hash algorithm is a well-known and established practice in the digital arts.  Mullins teaches receiving user input A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 12, Samadani and Mullins teach all of the limitations of claim 1 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching the system wherein the processor is further caused to verify that the plurality of media assets are unaltered since capture (‘884 – [0063], [0064], [0101-102]), based on one or more digital signatures that are encrypted using one or more private keys (‘822 – [0032-33]), wherein verifying that the plurality of media assets are unaltered since capture includes decrypting the one or more digital signatures using one or more public keys corresponding to the one or more private keys (‘822 – [0032-33]).  
Regarding claim 13, Samadani and Mullins teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching the method further comprising verifying that the plurality of timestamps and the plurality of locations are unaltered since capture based on one or more certification datasets (‘884 – [0063], [0064], [0101-102]).
Regarding claim 14, Samadani and Mullins teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching wherein the plurality of media assets include an image, wherein the media capture device includes a camera that captures the image (‘884 – e.g., figs. 1 and 2; [0001], incorporated by reference U.S. Application No. 10/427,614; [0011], [0033-35], [0059]).
Regarding claim 15, Samadani and Mullins teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching wherein the plurality of media assets include a video, wherein the media capture device includes a camera that captures the video (‘884 – e.g., figs. 1 and 2; [0001], incorporated by reference U.S. Application No. 10/427,614; [0011], [0033-35], [0059]).
Regarding claim 16, Samadani and Mullins teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching wherein the plurality of media assets include an audio recording, wherein the media capture device includes a microphone that captures the audio recording (‘884 – e.g., figs. 1 and 2; [0001], incorporated by reference U.S. Application No. 10/427,614; [0011], [0033-35]).
Regarding claim 17, Samadani and Mullins teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching wherein an altitude of the media capture device is included as part of at least one location of the 
Regarding claim 18, Samadani and Mullins teach all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching wherein a direction that the media capture device is facing is included as part of at least one location of the plurality of locations, and wherein the path includes a representation of the direction (‘884 – e.g., fig. 5A; [0095], data includes direction; the Examiner notes that the recited path is currently not required to be embodied in any particular form).
Regarding claim 19, Samadani and Mullins teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching the system further comprising generating a report aligning the plurality of media assets along the path (‘884 – e.g., fig. 2), the report also including information describing one or more objects depicted in at least a subset of the plurality of media assets (‘884 – e.g., fig. 2, “Best Pictures of Bolden Gate”; [00], [0045]), wherein rendering the interface for display on a screen includes rendering the report for display on the screen (‘884 – e.g., fig. 2; [0032], [0035]).
Regarding claim 20, although the wording is different, the material is considered substantively equivalent to claims 1 and 11, as discussed above (‘884 – also see [0147-0149],  inherent requirement of a server-based system).
Regarding claim 22, Samadani and Mullins teach all of the limitations of claim 1 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10/282,562 to Speasl et al. teaches hashing and encryption of similar data, etc.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/GARY C VIEAUX/Primary Examiner, Art Unit 2697